Citation Nr: 1415837	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  06-33 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a radical prostatectomy due to prostate cancer, to include consideration of the propriety of the reduction in evaluation from 100 to 10 percent, effective from May 1, 2006 to July 19, 2010. 

2.  Entitlement to a rating in excess of 20 percent for residuals of a radical prostatectomy due to prostate cancer, for the period from July 19, 2010. 

3.  Entitlement to an initial rating in excess of 10 percent for an incisional ventral umbilicus hernia.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006, January 2007 and February 2008 rating decisions of the RO in Nashville, Tennessee.

In May 2009, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

This case was previously remanded by the Board in June 2010.  As discussed in the June 2010 Remand, the issue regarding service connection for a second hernia has been recharacterized as shown on the title page above, as a claim for an increased initial rating for an incisional ventral umbilicus hernia. 

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, he has reported that he works eight hours per day at a warehouse.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In December 2011, the Board issued a decision that upheld the rating reduction for status post radical prostatectomy due to prostate cancer effective May 1, 2006, awarded a 20 percent rating for residuals of radical prostatectomy for the time period prior to July 19, 2010, denied a rating greater than 20 percent for residuals of radical prostatectomy, and awarded a 30 percent rating for incisional ventral umbilicus hernia.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's December 2011 decision was identified as having been potentially affected by an invalidated rule relating to the hearing duties of a VLJ.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran did not receive further cancer treatment following the prostatectomy in November 2004. 

2.  For the period prior to and subsequent to July 19, 2010, the Veteran's post-operative residuals of prostate cancer more nearly approximates daytime voiding interval between one and two hours or; awakening to void three to four times per night.

3.  The evidence supports a finding of a recurrent postoperative small hernia.

CONCLUSIONS OF LAW

1.  The reduction of a 100 percent rating for status post radical prostatectomy due to prostate cancer was proper.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.115b, Diagnostic Code (DC) 7528 (2013).  

2.  The criteria for a rating of 20 percent, but no higher, for residuals of a radical prostatectomy due to prostate cancer, for the period prior to July 19, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.115a, 4.115b, Diagnostic Code 7528 (2013).

3.  The criteria for a rating in excess of 20 percent for residuals of a radical prostatectomy due to prostate cancer, for the period from July 19, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.115a, 4.115b, Diagnostic Code 7528 (2013).

4.  The criteria for a rating of 30 percent, but no higher, for an incisional ventral umbilicus hernia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Codes 7338 (2011); Diagnostic Codes 7800-7805 (2004-2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With regard to the issues related to the residuals of a radical prostatectomy due to prostate cancer, the Board notes that this appeal stems from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the Board concludes that the VCAA does not apply to these issues.  The Board, however, notes that in April 2008 the Veteran was issued notice of the information and evidence necessary to substantiate a claim for a higher rating for residuals of the service-connected prostate cancer.  This issue was subsequently readjudicated in multiple supplemental statements of the case.  As such, to the extent that there were any prior deficiencies in the notice, it has been corrected.

Regarding the initial rating of the Veteran's incisional ventral umbilicus hernia, the claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and private treatment records with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

As noted above, in June 2010, the Board remanded the Veteran's case to the RO for further development, which included affording him a VA examination.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, the Veteran underwent a VA examination in July 2010 for all of the issues on appeal.  The Board observes that the examiner was instructed to provide answers to a list of questions.  The Board notes that while the answers to the Remand questions may be culled from the examination report, the examiner did not neatly form answers to the questions asked.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Here, the Board finds that the examiner substantially complied with the Board's request because he obtained a thorough history from the Veteran, reviewed the Veteran's C-file, reviewed diagnostic studies, conducted a thorough physical examination of the Veteran, and reported his findings.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant facts.  

Further, the Veteran was also provided VA examinations in April 2005 and September 2006.  The Board finds that the April 2005 examination was adequate for rating purposes as the examiner obtained a thorough history from the Veteran, reviewed the Veteran's C-file, reviewed diagnostic studies, and conducted thorough physical examinations.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant facts.  

Regarding the September 2006 VA examination, the Board acknowledges that the Veteran's C-file and medical records were not available to the VA examiner; however the Board finds the examination adequate as it relates to observations by the examiner on physical examination as well as the Veteran's reports to the examiner. 

Next, the Veteran was afforded the opportunity to testify before the Board in May 2009.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  At that hearing, the undersigned identified the claims on appeal which included seeking clarification from the Veteran that he was seeking compensation for a recurrence of a service-connected hernia rather than a separate and distinct hernia which had not been service-connected.  The undersigned also sought clarification of the Veteran's testimony regarding his urinary frequency symptoms, to include his use of absorbent pads.  The claimants testified to sleep impairment which they related to Agent Orange exposure, and the undersigned sought to determine whether their allegations were based on medical opinions and/or medical treatise documents.  Prior to the close of the hearing, the Veteran was afforded an additional 30 day period to submit additional evidence and/or information relevant to the claims.  

Thus, the Board finds that the undersigned complied with the duties set forth under 38 C.F.R. § 3.103(c)(2), as delineated in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), by fully explaining the issues on appeal and suggesting the submission of evidence that may have been overlooked.  To the extent any deficiencies in the conduct of the hearing are perceived, such deficiencies were cured with further Board development of the case in the June 2010 remand.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Reduction of a 100 Percent Rating

Where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The history of the claim shows that the Veteran was granted service connection for radical prostatectomy in a March 2005 rating decision.  This disability was initially rated as 100 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7528, which rates malignant neoplasms of the genitourinary system, and was effective from November 4, 2004.

In a June 2005 rating decision, the RO noted that the Veteran's rating for service-connected retropubic prostatectomy should be reduced from 100 percent to 10 percent because the evidence did not show that the Veteran had disabling dysfunctions of the genitourinary system or significantly disabling urinary incontinence or frequency.  The Veteran was notified of the RO's intent to reduce the assigned rating by a letter dated in July 2005.  In that letter, the Veteran was afforded the opportunity for a hearing and was given 60 days in which to submit additional evidence to show why his compensation payments should be continued at their present level.  See 38 C.F.R. §§ 3.105(e), 3.105(i).  The Veteran submitted treatment records evidencing his prostatectomy and other medical problems.

As the 100 percent evaluation for the Veteran's retropubic prostatectomy had been in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) provide that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

Given the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

The Veteran was informed both at the time of the initial rating assignment granting him a 100 percent rating, and during the notice of the proposed change in rating, that his 100 percent rating was not permanent.  The Veteran's surgery was conducted in November 2004.  He was granted a 100 percent rating from November 2004 to May 2006, a year and a half.  Diagnostic Code 7528 provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  It goes on to state that if there has been no local reoccurrence or metastasis the disability should be rated based on the residuals of his prostate cancer as either voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

The Veteran was afforded a VA examination in April 2005, five months after his initial 100 percent disability rating, a month earlier than the required examination at six months.  The Board acknowledges that the April 2005 VA examination was done five months after his initial 100 percent disability rating.  Although the statute states that he will be rated based on the residuals six months following the initial rating, the Board finds that the early examination was not prejudicial.  First, the Veteran received the 100 percent disability benefits for a year and a half, far exceeding the mandatory six month term.  Additionally, both the April 2005 examination, and a September 2006 VA examination indicate there was no reoccurrence of the cancer.  Nothing in the claims file indicates the Veteran's condition was contrary to that which was evaluated in those examinations.  Further, the Veteran does not contend that he experienced a reoccurrence of the cancer after April 2005 or at any other point.  Therefore, as there is no indication the Veteran's condition was worse or different following the April 2005 examination, and because the Veteran received benefits exceeding the mandatory term, the Board finds that the Veteran experienced no prejudice from the early examination.

Disability Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

      a.	Residuals of Prostatectomy

Having determined that the rating reduction was procedurally proper, the Board turns to the Veteran's contention that he is entitled to higher ratings for the two periods on appeal.  While the claim was on appeal, the Veteran underwent a VA examination in July 2010.  Following the examination, his disability rating was increased from 10 percent to 20 percent, for the period from July 19, 2010, on the basis of urinary frequency.  

The Veteran's service-connected status post radical prostatectomy due to prostate cancer is rated as 10 percent from May 2006 and at 20 percent from July 2010 under Diagnostic Code 7528, malignant neoplasms of the genitourinary system.  The note to this code provides that if there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Given the Veteran's complaints, the Board finds that the predominant disability is voiding dysfunction.

Voiding dysfunctions are rated based on symptoms of urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.   When these factors require the use of an appliance or the wearing of absorbent materials which must be changed less than 2 times per day, a 20 percent rating is warranted.  Id.  When there is leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  Id.  When there is leakage requiring the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  Id.  

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  38 C.F.R. § 4.115a.  A 10 percent rating requires daytime voiding interval between two and three hours or; awakening to void two times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent rating contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.  

Obstructed voiding includes ratings ranging from noncompensable to 30 percent.  38 C.F.R. § 4.115a.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  Id. 

Urinary tract infections with poor renal function are rated on the basis of renal dysfunction.  38 C.F.R. § 4.115a.  The highest rating of 30 percent necessitates evidence of recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year) and/or continuous intensive management.  Id.

The Veteran underwent a VA examination in September 2006 and reported difficulties with urinary leakage.  He reported that he did not wear diapers but stayed close to restrooms.  He also reported that he wakes three times in the night to void.  

In November 2006, the Veteran's wife reported that the Veteran went to the bathroom at night, that he had incidents when he would wet the bed, and that he would have urine stains on his pants when he used a push mower.

In May 2009, the Veteran's wife offered sworn testimony that he has visible leakage on the front of his pants when he lifts heavy items or does other strenuous work.  T. page 16.  The Veteran testified that that he voids every hour during the day.  T. page 11; see also Substantive Appeal Form 9.  Further, the Veteran indicated that several times per year, he wets the bed at night.  T. page 15.  His wife indicated that he takes medication to help him sleep and sometimes cannot wake to void in the bathroom.  T. page 16.  She also testified that he regularly wakes (or she wakes him when he starts to move around as if he needs to void) in the night to void and sometimes as often as three times per night.  T. page 17.  At the hearing before the Board, the Veteran indicated that he had not worn absorbent pads since at least a year prior to his hearing.  T. page 13.  In a February 2006 statement in support of his claim, he indicated that he did not wear pads because they caused him to have a rash, and that when he is at work and home he has immediate access to a restroom.  

The Board finds the Veteran competent to report how often he voids as this knowledge comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Likewise, his wife is competent to observe whether the Veteran has visible leakage on the front of his pants and how often she has observed him waking, or needing to wake, in the night to void.  Moreover, the Board finds their statements to be credible.  

Based on the foregoing, the Board finds that the Veteran's urination every hour during the day and nocturia 2-4 times per night, supports a rating of 20 percent for the period prior to July 19, 2010.  As noted above, a 20 percent rating is warranted for daytime voiding interval between one and two hours, or awakening to void 3 to 4 times per night.  As such, his symptoms meet the criteria for a 20 percent rating, but no higher, for the period following July 19, 2010.

In reaching this conclusion, the Board has considered private treatment records as well as VA examination reports.  Specifically, the Board has considered the April 2005 VA examination report wherein the Veteran reported that he wore pads and changed them at least five times daily until a month prior to the examination.  He stopped wearing them because he felt uncomfortable in them and had frequent access to the restroom at work.  Notably, the Veteran's disability was still rated 100 percent disabling at the time of the April 2005 VA examination, and for a year thereafter.  

Significantly, the September 2006 VA examination report did not indicate any reports by the Veteran that he had to change absorbent pads, or his clothing, at all, much less the five times per day reported in April 2005.  Further, the Veteran did not report that he had urinary retention requiring intermittent or continuous catheterization.

Similarly, the Board has also reviewed private treatment records but does not find that they support a higher rating for symptoms regarding residuals of the Veteran's prostatectomy for the period prior to July 19, 2010. 

As none of the evidence during the period prior to July 19, 2010, including private treatment records, VA examination reports, the Veteran's, and his wife's statements, indicate that he had urinary retention requiring intermittent or continuous catheterization, that he had daytime voiding interval less than one hour or awakening to void five or more times a night, or that he required the wearing of absorbent materials which must be changed 2 times per day, the next-higher ratings of 30 and 40 percent are not warranted.  As such, his symptoms meet the criteria for a 20 percent rating, but no higher for the period prior to July 19, 2010. 

Regarding the period from July 19, 2010, as noted above, the Veteran underwent a VA examination in July 2010.  At that time, he reported that he urinated 10 times a day and 2 times at night.  He was noted to have urge incontinence.  He reported that he had accidents twice a day, but that he did not wear absorbent materials/pads because he did not like to.  He reported having to change clothes and that he had post void dribbling and that he had to been close to a restroom because of urinary frequency.

The Board finds that the evidence is consistent with a rating of 20 percent.  The evidence more nearly approximates daytime voiding interval between one and two hours or awakening to void three to four times per night.  He has consistently reported having to void between 10 and 14 times a day and waking between 2 and 4 times a night.  While the Veteran reported having leakage accidents two times a day and that he is required to change his clothing, the Board finds his statement not to be credible.  In this regard, the Board notes that the Veteran works 8 hours a day, and that he denied wearing absorbent materials.  The Board finds that if the Veteran's condition was severe enough to cause him to have daily leakage accidents twice a day which came through his clothing that he would wear absorbent materials to prevent others from having to see such leakage and to prevent him from having to change his clothes twice a day.

As none of the evidence during the period from July 19, 2010, indicate that he had urinary retention requiring intermittent or continuous catheterization, that he had daytime voiding interval less than one hour or awakening to void five or more times a night, or that he required the wearing of absorbent materials which must be changed 2 times per day, the next-higher ratings of 30 and 40 percent are not warranted.  Additionally, the Board notes that the record shows that the Veteran reports a history of urinary tract infections.  There is no evidence of him having renal dysfunction and there is no evidence of urinary tract infection with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year) and/or requiring continuous intensive management.  As such, the next higher rating of 30 percent is not warranted for any period of time during the appeal period.  See 38 C.F.R. § 4.115 (a).

In sum, the evidence shows that the 20 percent rating is the appropriate rating for the Veteran's service-connected residuals of a radical prostatectomy due to prostate cancer.  The preponderance of the evidence is against a higher rating.

      b.	Hernia

In January 2007, the Veteran was granted service connection for an incisional ventral umbilical hernia as secondary to his prostatectomy.  A September 2006 private surgical report indicated that there were actually two hernias side by side.  Initially, his hernia disability was rated as noncompensable.  He disagreed with the initial rating and the present appeal ensued.  

In July 2007, the Veteran stated that the hernia had reoccurred.  Additionally, the evidence indicates that he underwent another hernia repair in November 2007.  In January 2008, the RO readjudicated the claim and rated the hernia as 10 percent disabling, effective June 2006, the date of his initial hernia diagnosis.  Thus far, the Veteran's hernia disability has been rated under Diagnostic Codes 7899-7804 for a painful hernia scar as the evidence indicates the presentation of a nodular mass following the second hernia repair surgery in November 2007, in or under the hernia scar.  

In determining whether the Veteran is entitled to an increased rating, the Board has considered both the diagnostic codes related to hernias as well as the codes related to scars.  For the following reasons, the Board finds that the Veteran is entitled to a rating of 30 percent, but no higher, under Diagnostic Code 7338.

Diagnostic Code 7338 assigns a noncompensable rating for an inguinal hernia that is small, reducible, or without true hernia protrusion or a hernia that has not been operated but is remediable.  A 10 percent evaluation is assigned for a post-operative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  A 30 percent evaluation is assigned for an inguinal hernia that is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent evaluation, the highest schedular rating available, is assigned for a large, postoperative recurrent inguinal hernia that is not well supported under ordinary conditions, and not readily reducible, when considered inoperable.

As noted above, the Board has also considered Diagnostic Codes related to scars.  During the pendency of the Veteran's appeal, the regulations pertaining to the evaluation of skin disabilities was amended.  See 73 Fed. Reg. 54708 (effective Sept. 23, 2008).

The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the Veteran had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.

Although the new criteria only apply to claims filed on or after October 23, 2008, or if a request is made by a veteran for review under these clarified criteria who was previously rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803 7804, or 7805, the RO considered both the new and old rating criteria in the March and October 2010 supplemental statements of the case.  Therefore, the Board will consider both as well. 

Effective August 30, 2002, under Diagnostic Code 7800, a 10 percent rating is assigned for one characteristic of disfigurement, of the face, neck or head.  As the scars at present are not of the face, neck or head, Diagnostic Code 7800 does not apply to the present case.  

Diagnostic Codes 7801 and 7802 contemplate evaluations of scars other than head, face, or neck.  Diagnostic Code 7801 does not apply to the present case as it addresses scars that are deep and the present scars have been deemed superficial.  Diagnostic Code 7802 assigns a 10 percent rating for an affect area or areas of 144 square inches (929 sq. cm.) or greater.  10 percent is the highest available schedular rating under DC 7802. 

Diagnostic Codes 7803 and 7804 assigns a maximum 10 percent evaluation for superficial unstable scars (Diagnostic Code 7803) or superficial scars, painful on examination (Diagnostic Code 7804).  Note (1) to Diagnostic Code 7803 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to Diagnostic Code 7803 defines a superficial scar as one not associated with underlying soft tissue damage.  

Diagnostic Code 7805 (other scars) provides for a rating based on limitation of function of the affected part.  

Diagnostic Code 7806 is not applicable here as it addresses dermatitis or eczema, which is not at issue here.  Specifically, the Veteran does not contend that he has a skin disorder such as dermatitis or eczema. 

Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities, to include consideration of burn scars.  Notes were added to Diagnostic Code 7800, which as noted above, is not applicable in the present case as it relates to scars on the head, face, or neck.  

Diagnostic Codes 7803 and 7804 were combined and unstable scars are now rated under Diagnostic Code 7804.  Diagnostic Code 7804 (unstable or painful scars) was also revised to provide a 10 percent evaluation for one or two scars that are painful or unstable.  A 20 percent rating was assigned for three or four scars that are painful or unstable.  A 30 percent rating is assigned for five or more scars that are painful or unstable.  Note (1) defined an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicated that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  According to Note (3), scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this diagnostic code when applicable.  

An explanatory note to Diagnostic Code 7805 directs the rater to evaluate any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 under the appropriate diagnostic code. 

Having considered the relevant rating criteria outlined above and given the evidence of record, the Board finds that the preponderance of the evidence is in support of a rating of 30 percent, but no higher, for the entire period on appeal.  

As noted above, in order to warrant the next-higher 30 percent rating under Diagnostic Code 7338, the evidence must show an inguinal hernia that is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  In this case, the Veteran's hernia disability is postoperative, and recurred in November 2007.  Thereafter, he was found to have a nodular mass in the place where the hernia once was.  There was no reoccurrence found following the November 2007 surgery.  See June 2008 private treatment record.  The June 2008 private treatment record indicated that the nodular mass was tender and nonreducible.  

The Board acknowledges that the nodular mass is not in fact a hernia and that the July 2010 VA examination found no obvious hernia on examination.  Similarly, a June 2008 private treatment record indicated that there was no evidence of a recurrent hernia and the same treatment record indicated that the nodular mass was "in" the hernia scar.  The June 2008 treatment record indicated that the mesh that had been implanted during the hernia surgeries was still good position.  Moreover, the June 2008 private treatment record indicated that the nodular mass could be excised but the Veteran chose not to undergo any surgical procedures.  

Based on the foregoing, the Board finds that the Veteran's symptoms more nearly approximate the criteria for a 30 percent rating, but no higher, under Diagnostic Code 7338.  In this regard, the evidence shows that the veteran was diagnosed as having a hernia in 2006 and that he underwent hernia repair in September 2006.  He again underwent hernia repair in November 2007.  The recurrent hernias have been small.  Under Diagnostic Code 7338 small postoperative recurrent hernia warrants a 30 percent rating.

In order to warrant a higher rating under Diagnostic Code 7338, the evidence would have to show large recurrent postoperative hernia not well supported under ordinary conditions and not readily reducible when considered inoperable.  This is not shown by the evidence of record.  His hernias have been 3 cm. and currently he does not have a hernia.  He has been found to have a nodule which is also approximately 3 cm.  The Board has also considered the Veteran's sworn testimony in May 2009 that the nodular mass was the size of a softball.  T. page 6.  The Board acknowledges that the Veteran is competent to report his observations as they come to him through his senses.  Layno, 6 Vet. App. at 469.  However, regarding the size of the nodular mass, the Board finds the VA examiner's estimated size based on his medical expertise more probative than the Veteran's estimate of its size.  

As such, even if the Board were to consider the nodule to be analogous to a hernia, it still is not considered large and the other requirements for the next higher rating of 60 percent under Diagnostic Code 7338 have not been shown.

Turning to the rating codes regarding skin disabilities, the Board also finds that the evidence does not support a finding of a higher rating under the skin disability codes.  Specifically, there is no applicable, higher, schedular rating under the skin disability codes, including both the criteria in effect prior to and after October 2008.  

As noted above, Diagnostic Code 7800 provides for ratings in excess of 30 percent but is not applicable in this case as it addresses scars on the head, face, or neck.  Likewise, Diagnostic Code 7801 provides for a rating in excess of 30 percent but is not applicable in this case as the scar at issue is not deep.  Indeed, the July 2010 VA examiner described the hernia repair surgery scar as 3 cm long and 1 cm at its widest aspect, superficial, well-healed, nontender, and with no limitation of motion.  Further, even if the Board considered it deep due to the nodular mass underneath the scar, the criteria for the next-higher 40 percent rating only applies to scars that have an area of 144 square inches.  The scar at issue here is merely 3 cm by 1 cm.  Thus, a higher rating is not warranted for a deep scar under Diagnostic Code 7801. 

The Board has also considered whether the Veteran is entitled to a separate, compensable rating for the prostatectomy scar itself.  The July 2010 VA examiner described the prostatectomy scar as a small, infraumbilical scar approximately 3 cm long by 2.1 cm, superficial, well-healed, nontender, and causing no limitation of function or motion.  Applying the diagnostic codes outlined above, the prostatectomy scar more nearly approximates the noncompensable ratings described for superficial scars that are nontender, do not limit motion or function, have no underlying tissue damage, and are smaller than 144 square inches.  Therefore, the Board finds that a separate compensable rating for the prostatectomy scar is not warranted. 

In sum, the evidence supports a higher 30 percent rating, but no higher, for incisional ventral umbilicus hernia.  The preponderance of the evidence is against a higher rating.
 
      c.  Other considerations

Regarding all of the claims on appeal, the Board has considered the Veteran's statements and sworn testimony regarding his service-connected hernia and related complaints of tenderness, as well as the fact that his urinary dysfunction affects how he plans his day as well as planning trips.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Board finds the Veteran's reports of tenderness and urinary dysfunction credible. 

Moreover, the Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  

Finally, the disabilities do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

For the entire period on appeal, there has been no showing that the Veteran's disability picture for his hernia and residuals of a radical prostatectomy could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for these disabilities during the periods of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.



ORDER

The reduction of a 100 percent rating for status post radical prostatectomy due to prostate cancer was proper and an initial rating of 20 percent, but no higher, for the period prior to July 19, 2010, is granted, subject to the law and regulations governing the award of monetary benefits.   

A rating in excess of 20 percent for residuals of a radical prostatectomy due to prostate cancer for the period from July 19, 2010, is denied.   

A rating of 30 percent, but no higher, for an incisional ventral umbilicus hernia, is granted, subject to the law and regulations governing the award of monetary benefits.   



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


